I am honoured to be here today to deliver my maiden address to the General Assembly as the third President of the Republic of Namibia. I wish to congratulate you, Sir, on your election as President of the General Assembly at its seventieth session. In the same vein, let me take this opportunity to thank the outgoing President, His Excellency Mr. Sam Kutesa, for the sterling job he did during his tenure as President of the General Assembly at its sixty-ninth session.
As I arrived at this building, I could not help but experience a strong sense of nostalgia. It has been said that a journey of 1,000 miles begins with one step. In 1964, 51 years ago, standing at the foot of the steps to this building, I began my 1,000-mile journey, starting off as a young petitioner for the South West Africa People’s Organization (SWAPO) against the illegal occupation of South West Africa by apartheid South Africa. On 23 April 1990, I returned to address the Assembly as the first Prime Minister of an independent Namibia during the admission of our young nation into the fold of the United Nations family (see A/S-18/PV.1). Today, 25 years after that moment, I am once again standing in this building, having ascended to the presidency of our Republic. It is therefore a great joy to
4/51 15-29431

29/09/2015 A/70/PV.16
be present at the seventieth anniversary celebrations of our Organization.
Namibia is a child of international solidarity, midwifed by the United Nations. As Namibians, we are both grateful for and proud of the support we received from the international community, through the United Nations system, during our struggle for independence. In fact, if I can illustrate our close bond with the United Nations, in 1990, upon attaining independence, we refused to allow the instruments of power to be handed over to our first President, Comrade Sam Nujoma, by the then President of South Africa, Mr. De Klerk. We demanded that the said instruments be handed over by Secretary-General Javier Pérez de Cuéllar, who in so doing symbolized the birth of our Republic.
After the termination of South Africa’s mandate over South West Africa, the United Nations assumed direct responsibility over Namibia. Furthermore, it established the Nationhood Programme for Namibia, which was meant to prepare the country for independence and future responsibilities. Through the United Nations Institute for Namibia, established by the United Nations Council for Namibia, which I was tasked to head from 1975 to 1989, we were able to develop the building blocks that we would use to construct our democracy. There is an African proverb which says that a patient man will eat ripe fruit. With the assistance of the United Nations, we exercised patience in preparing for self-governance. Today, I can proudly announce to the world that in Namibia, after having fought to free ourselves, we are now eating the ripe fruit of peace and democracy.
As an expression of our profound gratitude to the international community for its solidarity with our people and our undying commitment to international peace and security, we have continued to make our modest contribution to United Nations peacekeeping operations since our independence. Among other things, we have contributed contingents to peacekeeping missions in Cambodia, Angola, Liberia, Darfur, Côte d’Ivoire, Timor-Leste and South Sudan, in which our men and women participated.
As we celebrate 70 years of the existence of this great experiment in human interaction, namely, our United Nations, there is a lot of which we can be proud. Although the world has not been as peaceful as we would like, we can take solace in the fact that since the Second World War, we have avoided a conflict of such
magnitude and intensity. Most important are the inroads we have made into improving the conditions of human beings on this planet by lifting millions out of extreme poverty, empowering women, advancing human rights, and spearheading the process of decolonization, which has been completed with only one exception — that of Sahrawi.
We hail from a continent whose leaders are busy addressing new goals and new commitments under the banner of the African Union. We are in the process of establishing the new Africa, with its own narrative as told by its sons and daughters. Africa has turned a new leaf, bidding farewell to the days of coups d’état and embracing electoral democracy. We as Africans, through the African Union, have ostracized those who have come to office through unlawful ways. The recent coup in Burkina Faso is an example of our zero- tolerance policy towards those who come to power through illegal ways.
Having achieved electoral democracy, it is pertinent that we buttress it by establishing processes, systems and institutions. When we talk about processes, we are referring mainly to electoral processes, in which electoral commissions need to be independent, impartial and able to instil confidence in the electorate. This will ensure that those who lose at the polls accept the results. In so doing, we can bring to an end a situation where those who lose at the polls feel left out and defeated and therefore choose to wage war.
With respect to systems, we talk about Government systems that continue to function through the civil service even though there may be a political deadlock within a particular country. If all else fails, then institutions, such as our own courts, play their part. This is what we have in Namibia. It is clear, therefore, that we have put sound governance architecture in place. With regard to effective governance, our track record speaks volumes. We are rated, inter alia, sixth overall as the best-governed country on the African continent by the Ibrahim Index of African Governance, rated seventh in Africa as a clean country in terms of corruption by Transparency International, and ranked as a country with the freest press in Africa by Reporters without Borders.
Similarly, our macroeconomic architecture is admirable. It is underpinned by financial stability evident in our world-class banking system — a sector ranked twenty-fifth in the world by the World Economic
15-29431 5/51

A/70/PV.16 29/09/2015
Forum — and well regulated through a prudent monetary policy for the past 25 years. Both Fitch and Standard and Poor’s, the globally recognized rating experts on a country’s financial stability, have consistently rated Namibia with a BBB+, which means that we are indeed a credit-worthy country. Our debt stock is between 25 per cent and 30 per cent of gross domestic product (GDP). Clearly, at the level of governance, Namibia by all local and international standards has been doing quite well as a maturing, stable, peaceful and democratic society.
However, we should understand that electoral democracy without economic democracy is meaningless, because people do not eat peace, security, good constitutions and democracy. We still face the challenge of rectifying socioeconomic deficits and the subsequent entrenched poverty caused by many years of deliberately orchestrated policies of the historic neglect and economic exclusion of black people. That situation has proven resilient against the conventional anti-poverty strategies we have employed for the past 25 years, meaning that we have to become more innovative in our approach in that area. We are still faced with enormous social disparities between the rich and the poor. Among other notable concerns is the critical shortage of housing and other basic necessities. For that reason, on the day of my inauguration as President of Namibia on 21 March, I announced to my countrymen and women and to the world at large that the Namibian Government was declaring an all-out war on poverty.
The distribution of wealth is one of today’s most widely discussed and controversial issues. However, the distribution of wealth is too important an issue to be left to economists at international financial institutions. It is for that reason that Namibia continues to advise caution against the arbitrary classification of countries based on income alone. The current approach developed by international financial institutions, such as the World Bank and the International Monetary Fund, and subsequently adopted by the United Nations, to classify countries based solely on GDP does not reflect justice and fairness. That approach, which simply divides GDP by population, completely ignores inequalities in the distribution of wealth and opportunities and comes with adverse effects on social mobility and progress.
Namibia has been one of the casualties of that approach, as it has been wrongly classified as a so- called upper-middle-income country without taking into account that, due to Apartheid, the economic
wealth of the country remained in the hands of the minority white population, leaving blacks on the fringes of the economy. Instead of the international community assisting us in fighting the second phase of the struggle, we feel as if we have been left to fend for ourselves since the aforementioned classification effectively denies Namibia access to grants and concessional loans to support our development agenda.
One cannot build a nation when some citizens do not participate in the economy and therefore feel left out. Nobel Laureate Amartya Sen rightly states that poverty should be seen as the deprivation of basic capabilities rather than merely as low income. The deprivation of elementary capabilities can be reflected in premature mortality; significant undernourishment, especially of children; persistent morbidity; widespread illiteracy and other failures. We can therefore see that the effects of poverty are so interrelated that those among us who have the misfortune of being poor are trapped in perpetual cycles of poverty and despair.
Further to the issue of poverty eradication, I would like to add that one of the most impactful interventions we can make in the war against poverty is by empowering women, who, although representing half of the world’s population, account for nearly 70 per cent of the world’s poor. In Namibia, gender equality is not merely lip service. We have benefitted from SWAPO’s internal reform of its party list system to include the 50-50 per cent representation of women. Due to the SWAPO victory at the national electoral polls, female representation in our Parliament has increased from 24 per cent to 47 per cent, second only to Rwanda, which has up to 64 per cent female representation in its Parliament. I have promised that we shall catch up.
I have also appointed a Namibia’s first female Prime Minister, and a female Deputy Prime Minister who also serves as our Minister for International Relations and Cooperation. She is present in the Assembly today. Furthermore, I have appointed female Ministers at the helm of our Basic and Higher Education Ministries. Both the Minister and Deputy Minister are females. What matters is educating us when we are young; we think that by placing education under their care that we will do better.
The current, reflective seventieth session of the General Assembly has charted the course for the future with the adoption, two days ago, of the new Sustainable Development Goals, which urge us all to join hands
6/51 15-29431

29/09/2015 A/70/PV.16
to build a new type of international relations based on win-win cooperation in order to realize the lofty ideals of living together in peace with one another as good neighbours. The onus is on us to ensure that this seventieth session marks the beginning of a unified commitment to establishing peace in all areas of the world. Let us ensure that no country feels left out of that process.
Human rights are not divisible; fundamental freedoms are not divisible; democracy is not divisible; self-determination is not divisible. These freedoms apply to all of us as human beings on this planet. The peoples of Palestine and Western Sahara should be allowed to enjoy their inalienable rights to self- determination and national independence, just like all other people, because those rights are not divisible; they apply to all of us.
Namibia therefore reaffirms its full and unequivocal support for the inalienable rights of the people of Palestine and of the Western Sahara to self- determination and national independence. In that context, we call upon the United Nations to assume its full responsibility by implementing all its resolutions and decisions on Palestine with no preconditions. We equally call for the urgent implementation of all Security Council and General Assembly resolutions, with the aim of holding a free and fair referendum in the Western Sahara.
There have been a number of developments on the geopolitical landscape that are encouraging in terms of a more safe and peaceful world. One of those developments is the thawing of relations between the Republic of Cuba and the United States of America. For the past 25 years, Namibia has continued to call for the United States and Cuba to walk the 15 miles of peaceful coexistence. In that regard, we applaud the re-establishment of diplomatic relations between the two countries, as well as the laudable efforts of the two leaders to ease political tension. We commend both countries for realizing that their differences are best addressed through engagement rather than estrangement. However, we hope that the first step will be followed by the unconditional lifting of the embargo imposed on the people of Cuba.
Over the 70 years of its existence, the United Nations has evolved with the world as new issues and challenges have emerged. It is therefore proper for the Organization to reposition itself to deal with these
dynamic changes. Accordingly, Namibia remains committed to comprehensive United Nations reform in order to strengthen the Organization and make it more efficient and responsive to the needs of all its Members. In this regard, reforms of the United Nations system should be guided by the principles of democracy, equity, justice and fairness for all.
With respect to reform of the Security Council, Namibia fully supports the African Common Position as set forth in the Ezulwini Consensus and reaffirmed by declaration at the 25th Ordinary Summit of the African Union. The continent of Africa deserves to be fairly and equitably represented in the Security Council in order to rectify the long historical injustice endured by a continent with over 1 billion people.
As President of the eleventh Conference of the Parties to the United Nations Convention to Combat Desertification, Namibia is of the view that we will not end poverty unless we tackle the interlinked issues of desertification, land degradation and drought. These issues are of critical importance, not only to Namibia and Africa, but for the entire world.
As we prepare to celebrate the seventieth anniversary of the creation of the Organization, an organization with which so many of us here share a history and fond memories during our struggle for freedom and dignity, we must ensure that we leave a legacy behind for future generations — a legacy of peace, unity and the commitment to equitable and sustainable development. I would like to reflect on the words of the former Secretary-General Kofi Annan, who once said,
“More than ever before in human history, we share a common destiny. We can master it only if we face it together (SG/SM/7262).
And that, my friends, is why we have the United Nations. The only way we can overcome our challenges is to form a united front for the advancement of humankind. Through the United Nations we have the platform to achieve this goal. We can either choose to march to the tune set by the original ideals that led to the formation of the United Nations or we can choose to pursue our ambitions at the expense of others and ourselves. Let us choose nobility, where we overcome our fears, insecurities and prejudices for the sake of shared sustainable development. Let us leave a long- lasting legacy that will shape the future of our planet politically, economically and ecologically.
15-29431 7/51

A/70/PV.16 29/09/2015
The time to act is now, and Namibia stands ready to join hands with all members of the international community to celebrate a new type of global coexistence, where no continent, no region and no country will feel left out.
